Citation Nr: 1100578	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  04-42 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for residuals 
of a right leg and right knee injury and, if so, whether service 
connection is warranted.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to April 1961.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, 
in April 2004 and February 2005.  The former declined to reopen 
the claim for service connection for residuals of a right leg and 
right knee injury and the latter denied the claims for service 
connection for bilateral hearing loss and tinnitus.  

The Veteran testified at a personal hearing before a Veterans Law 
Judge (VLJ) in July 2005 concerning the issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for residuals of a right leg 
and right knee injury.  A transcript of the hearing is of record.  
The Board notes that the VLJ who conducted the July 2005 hearing 
is no longer employed by the Board.  The Veteran was informed of 
this in a January 2008 Board letter and was provided the 
opportunity to exercise his right to testify at a new hearing 
before another VLJ.  He responded that same month that he did not 
want an additional hearing before a VLJ.  

The Board notes that the Veteran originally requested a hearing 
on the issues of entitlement to service connection for bilateral 
hearing loss and tinnitus.  See August 2005 VA Form 9.  In 
December 2005, however, he withdrew his request for a hearing; no 
personal hearing has been held on these issues.  

The issue of whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for 
residuals of a right leg and right knee injury was remanded by 
the Board in January 2007 under docket number 04-42 925.  

In a separate January 2007 decision under docket number 05-28 
366, the claims for bilateral hearing loss and tinnitus were 
denied by the Board.  A motion for remand was submitted by 
Appellee in July 2007 requesting the U.S. Court of Appeals for 
Veterans Claims (Court) to vacate the January 2007 decision and 
remand the appeal.  An Order granting the motion was issued by 
the Court in December 2007.  

The claims for service connection for bilateral hearing loss and 
tinnitus were subsequently remanded by the Board in a March 2008 
decision under docket number 04-42 924.  For the reasons to be 
discussed more fully below, another remand is required in 
conjunction with these claims.  

The issues of entitlement to service connection for 
prostate cancer, a kidney condition and hernia problems 
appear to have been raised by the record, see August 2010 
VA Form 21-4138, but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The reopened claim for entitlement to service connection for 
residuals of a right leg and right knee injury, and the claims 
for service connection for bilateral hearing loss and tinnitus, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  An unappealed July 2001 decision denied the claim for service 
connection for residuals of a right leg and right knee injury on 
the basis that there was no evidence that the condition occurred 
in or was caused by service.  

2.  Additional evidence submitted since July 2001 on the issues 
of service connection for residuals of a right leg and right knee 
injury is new and material as it includes evidence that raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2001 decision that denied the claim for service 
connection for residuals of a right leg and right knee injury is 
final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).

2.  New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a right leg and 
right knee injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for residuals 
of a right leg and right knee injury, which he contends are the 
result of an in-service injury.  The RO has declined to reopen 
the claim and has continued the denial issued in a previous final 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A decision issued by the RO in July 2001 denied service 
connection for residuals of a right leg and right knee injury on 
the basis that there was no evidence that the condition occurred 
in or was caused by service.  The RO also specifically noted that 
service treatment records were silent as to complaint, findings 
or diagnosis of an injury to the right leg/knee, though his left 
leg was examined on October 19, 1960.  The RO notified the 
Veteran of this decision by letter dated July 18, 2001, but he 
did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(a) (2001) (except in the case of simultaneously 
contested claims, a claimant, or his or her representative, must 
file a notice of disagreement (NOD) with a determination by the 
agency of original jurisdiction (AOJ) within one year from the 
date that the agency mails notice of the determination; 
otherwise, that determination will become final).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2010).

The Veteran filed a claim to reopen in July 2003, and this appeal 
ensues from the April 2004 rating decision that declined to 
reopen the claim for residuals of a right leg and right knee 
injury on the basis that no new and material evidence had been 
submitted.

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).  If the claimant presents new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. § 
5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§ 1130 (West 2002); 38 C.F.R. § 3.303 (2010).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010)

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence before the RO in July 2001 included the Veteran's 
November 2000 statement in support of claim, in which he asserted 
that sometime in 1959 or 1960, he and a friend were sitting on 
concrete benches outside one of the base gates waiting for a bus 
to take them downtown when, just as the bus was pulling up to the 
stop, a cop car driven by two drunk sailors came screeching from 
behind, first hitting the bus and then hitting several people and 
crushing the concrete benches.  The Veteran asserted that his 
right leg and knee were busted during this incident.  The 
evidence before the RO also included the Veteran's service 
treatment records, which are devoid of reference to complaint of, 
or treatment for, any right leg or knee problems, but do document 
treatment on October 19, 1960 for a bruised left leg with no 
broken skin.  See sick call treatment record.  There was no 
evidence before the RO in July 2001 that the Veteran had a 
current right leg and/or right knee disorder that was related to 
his active service.  

The evidence added to the record since July 2001 includes a 
duplicative copy of the Veteran's November 2000 statement in 
support of claim, which he amended to reflect that the in-service 
incident occurred on October 19, 1960 instead of sometime in 1959 
or 1960.  It also includes a November 2004 VA Form 9, in which 
the Veteran asserts that his service treatment records 
incorrectly noted that it was his left leg, rather than his 
right, that was injury on October 19, 1960.  Lastly, it includes 
an October 2004 VA compensation and pension (C&P) arteries, veins 
and miscellaneous examination report that reflects the Veteran's 
report of an injury in October 1960 that resulted in his 
hospitalization for several days because of an injury to his 
lower right leg, which apparently was not fractured but was 
"bruised."  The Veteran also reported that he noticed some 
swelling of the right ankle and lower leg shortly after his 
discharge.  Following physical examination, the Veteran was 
diagnosed with unilateral varicose veins with chronic brawny 
edema of the right leg.  In pertinent part, the VA examiner noted 
that although he had no evidence to support the events described 
by the Veteran, including when the onset of swelling to his leg 
occurred, it was certainly conceivable that he could have had an 
injury that caused deep vein thrombosis or even arteriovenous 
fistula with subsequent development of the varicosities and the 
chronic edema of his right leg.  

The lay and medical evidence added since July 2001 was not 
previously of record and is thus considered new.  It is also 
considered material, as it raises a reasonable possibility of 
substantiating the claim.  Having found that new and material 
evidence has been presented since the last final denial of the 
Veteran's claim, the claim for service connection for residuals 
of a right leg and right knee injury is reopened for review on 
the merits.  

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  With regard to claims 
to reopen finally disallowed claims, the VA's duties require 
notice of the evidence needed to reopen the claim as well as the 
evidence to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new 
and material evidence has been submitted to reopen the claim for 
service connection for residuals of a right leg and right knee 
injury has been resolved in the Veteran's favor, any error in 
notice required by Kent is harmless error and analysis of whether 
VA has satisfied its other duties to duties to notify and assist 
is not in order.


ORDER

The claim for service connection for residuals of a right leg and 
right knee injury is reopened.  To this extent only, the appeal 
is granted.


REMAND

Unfortunately, another remand is required in regards to all three 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The now reopened claim for service connection for residuals of a 
right leg and right knee injury was remanded by the Board in 
January 2007 in order for the RO/AMC to return the claims folder 
to the physician who conducted the October 2004 VA examination 
for clarification regarding what diagnosis the Veteran might have 
pertaining to his right leg and right knee and to provide an 
opinion regarding the etiology of any diagnosed right leg and/or 
right knee disorder.  The RO/AMC was also instructed to 
readjudicate the claim.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Neither of these remand instructions were complied with and must 
be rectified on remand.  This is especially important now given 
the fact that the reopened claim for service connection for 
residuals of a right leg and right knee injury was not 
adjudicated by the AOJ in the first instance in the April 2004 
rating decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board remanded the claims for service connection for 
bilateral hearing loss and tinnitus in March 2008, in pertinent 
part, for the RO/AMC to schedule the Veteran for an appropriate 
VA examination.  Although review of the claims folder reveals 
that this remand instruction was complied with when the Veteran 
underwent a VA compensation and pension (C&P) audio examination 
in December 2009, review of the examination report reveals that 
it is inadequate.  This is so because although the VA examiner 
considered the Veteran's service treatment records in providing a 
nexus opinion, the Veteran's reports of continuity of 
symptomatology after service, made in conjunction with his 
acknowledgement that he did not seek any in-service treatment, 
were not considered.  This too must be rectified on remand.  

Review of the claims folder reveals that the Veteran reported 
being in receipt of benefits from the Social Security 
Administration (SSA) in January 2008.  See social work note.  The 
medical and legal documents pertaining to the Veteran's apparent 
application for SSA benefits have not been associated with the 
claims folder.  The possibility that SSA records could contain 
evidence relevant to the claims cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. App. 
183, 188 (2002).  The claims, therefore, must be remanded to 
obtain these records.  38 C.F.R. § 3.159(c)(2) (2010).

As the claims for service connection for bilateral hearing loss 
and tinnitus must be remanded for the foregoing reasons, the 
Board finds that the RO/AMC should make additional efforts to 
obtain treatment records from Crane, Inc. (formerly Polyvend).  
The Veteran submitted a VA Form 21-4142 in May 2008 authorizing 
his consent for the release of records from this facility but no 
action was taken by the RO.  The Veteran subsequently failed to 
provide an updated VA Form 21-4142 as requested to by the AMC 
when it informed him that the previous VA Form 21-4142 had 
expired.  See June 2009 letter.  In light of the foregoing, the 
Veteran should again be requested to submit an updated VA Form 
21-4142 in order for the RO/AMC to make arrangements to obtain 
records from this facility.  Recent VA treatment records should 
also be obtained.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Central Arkansas Healthcare System, 
dated since December 2008.  

2.  Make arrangements to obtain the 
Veteran's records from Crane, Inc. (see May 
2008 VA Form 21-4142).  

3.  Request all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no records 
can be found, indicate whether the records 
do not exist and whether further efforts to 
obtain the records would be futile.

4.  Thereafter, schedule the Veteran for a 
VA examination of his right lower extremity 
by the examiner who examined him in October 
2004.  If that examiner is not available, 
then another examiner should conduct the 
examination.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.  

The examiner should identify all current 
right leg disorders found to be present.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that any current right leg and/or right knee 
disorder had its clinical onset during 
active service or is related to any in-
service disease, event, or injury, to 
include the injury described by the Veteran 
that occurred in October 1960.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

5.  Schedule the Veteran for a VA audio 
examination.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.  
A thorough history of noise exposure should 
be obtained from the Veteran.

The examiner is asked to state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
any current tinnitus and/or bilateral 
hearing loss had its clinical onset during 
active service or is related to the 
Veteran's in-service noise exposure.  In 
providing this opinion, the examiner must 
acknowledge the Veteran's statement 
that he did not seek in-service 
treatment, as well as his report of 
continuity of symptomatology following 
his discharge from service.  

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

6.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
requested examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.

7.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


